GENWORTH VARIABLE INSURANCE TRUST SUPPLEMENT TO THE PROSPECTUS DATED DECEMBER 8, 2009 The date of this Supplement is February 18, 2010 Genworth Variable Insurance Trust (the “Trust”) and Genworth Financial Wealth Management, Inc. (the “Advisor”) have entered into an Expense Limitation Agreement with respect to the Genworth Enhanced Small Cap Index Fundand Genworth Enhanced International Index Fund (each, a “Fund”), under which the Advisor has contractually agreed with the Trust, at least through May 1, 2011, to waive its advisory fees and/or assume expenses otherwise payable by each Fund to the extent necessary to ensure that net annual fund operating expenses (excluding distribution (12b-1) fees, administrative service fees, taxes, interest, trading costs, acquired fund expenses, expenses paid with securities lending expense offset credits and non-routine expenses) do not exceed a specified percentage of average daily net assets of each Fund. In light of the foregoing, the expense tables and examples, and related text and notes for each Fund are revised as follows: Genworth Enhanced Small Cap Index Fund The text, table, and notes under “Genworth Enhanced Small Cap Index Fund – FEES AND EXPENSES” on pages 5-6 are deleted in their entirety and replaced with the following: FEES AND EXPENSES This table describes the fees and expenses that you may pay when buying and holding Service Shares and Institutional Shares of the Fund.The table below does not include any fees or sales charges imposed by variable contracts.If such charges were included, the overall expenses would be higher.Investors should consult the most recent prospectus of the variable contract in which they invest for more information. Service Shares Institutional Shares Shareholder Fees (deducted from your investment) N/A N/A Short-Term Trading Fee (deducted from amount redeemed or exchanged) None None Annual Fund Operating Expenses (deducted from Fund assets) Management Fees 0.08% 0.08% Distribution (12b-1) Fees 0.25% None Other Expenses1 0.44% 0.19% Administrative Service Fees 0.25% None All Other Expenses 0.19% 0.19% Acquired Fund Fees and Expenses2 0.22% 0.22% Total Annual Fund Operating Expenses 0.99% 0.49% Amount of Fee Waiver/Expense Assumption 3 None None Net Annual Fund Operating Expenses (After Fee Waiver/Expense Assumption) 4 0.99% 0.49% 1.“Other Expenses” include custodian, transfer agency and other customary expenses, based on estimated amounts for the Fund’s current fiscal year. 2.“Acquired Fund Fees and Expenses” are indirect fees and expenses borne by the Fund in connection with its investments in other investment companies (“Acquired Funds”).The amount represents a pro rata portion of the cumulative expenses of the Acquired Funds, and is based on estimated amounts for the Fund’s current fiscal year. 3.The
